Spencer, J.
The city, owning the property, undoubtedly had the right to make or permit to be made such disposition of it, as she thought best for the public interests. She was not compelled to extend St. Joseph and North Market Streets through this batture. Had the city sold out the batture by a plan with these streets extended thereon, and were the complainant one of the purchasers, whoso servitude of way to and from the lots purchased has been cut off, the case would be different.
The plaintiff claims to derive title from the city by act of sale in 1853, and contends that the city is estopped by its warranty from obstructing or closing the extension of these streets to the river. At the time of this act of sale, these lands were in process of formation by accretion. There is nothing in the deed that obligates the city to extend St. Joseph and North Market Streets over land then not in esse for the benefit of the purchaser, any more than there would be to extend streets to the lake shore, if the intervening swamps should ever be reclaimed and populated. 12 Demolombe, sec. 699. As for the servitude of view, it being non-apparent, it can only be proved by an express title. Rev. Civ. Code, Art. 766; Parish v. Municipality, 8 La. Ann. 145. And no title is produced.
Whether the defendants have proceeded legally in acquiring, or endeavoring to acquire, from the city the right to build .depots on this batture, is a matter not pertinent to this case, and can be determined only by proceedings between other parties than those now before us. It suffices now that we hold that the plaintiff has not the right to compel the city to open the two streets named from Water Street to the river, and no wrong was done him by never opening them.

Judgment affirmed.